ANODE FOR LITHIUM SECONDARY BATTERY AND LITHIUM SECONDARY BATTERY COMPRISING SAME

Primary Examiner: Gary Harris 		Art Unit: 1727       June 10, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/07/2020 & 05/11/2021 were considered by the examiner.

Drawings
4.	The drawings were received on 05/07/2020.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US 2018/0006300.
 	As to Claim 1, Jeong discloses an anode (negative electrode) for a lithium secondary battery (see abstract & title), comprising a current collector [0005]; and an anode active material layer which is formed on one surface of the current collector (figure 1, [0005]), and comprises an anode active material [0008].
A cellulose-based compound which has a weight-average molecular weight (Mw) of 500,000 g/mol to 700,000 g/mol (overlapping range, [0033]) and an inherent substitution degree of 0.9 to 1.0.  The substitution degree is inherent given Jeong discloses carboxymethylcellulose (CMC) [0029].  See MPEP 2112.
Wherein a loading level (L/L) is 13 mg/cm2 or more (14, see example 1, [0047]).  
Moreover, it would be obvious to a person having ordinary skill in the art at the time of invention to manipulate the weight-average molecular weight in order to promote adhesion between the particles and the current collector [0033].  Accordingly, as per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  
 	As to Claim 2, Jeong discloses the anode for the lithium secondary battery of claim 1, wherein an amount of the cellulose-based compound is inherently 1 wt% or less based on the total weight of the negative active material layer (see for instance table 1).  See MPEP 2112.  
 	As to Claim 3, Jeong discloses the anode for the lithium secondary battery of claim 1, wherein an amount of the cellulose-based compound inherently may be 0.6 wt% to 1 wt% based on the total weight of the negative active material layer (see table 1).  See MPEP 2112.
 	As to Claim 4, Jeong discloses the anode for the lithium secondary battery of claim 1, wherein the loading level is 13 mg/cm2 to 15 mg/cm2 {0047]. 
 	As to Claim 5, Jeong discloses the anode for the lithium secondary battery of claim 1, wherein the cellulose-based compound is carboxyethyl cellulose [0047], an alkali salt [0041].  
 	As to Claim 6, Jeong discloses the anode for the lithium secondary battery of claim 1, wherein the negative active material layer further comprises a water-soluble binder [0029].  
 	As to Claim 7, Jeong discloses a lithium secondary battery comprising: an anode (negative electrode, [0019]) of Claim 1, a cathode; and an electrolyte [0005].

Further, claims 1-7 would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

7.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727